MR. Chief Justice Waite,
after stating the.case, delivered the opinion of the court.
One of the questions presented by the bill was as to the binding effect of the decree in the original case upon the complainants in this suit. Objection was not made in the pleadings to the jurisdiction of the court over the subject-matter • of the action on account of the exclusive jurisdiction of the courts of the United. States, under § 711 of the Revised Statutes, “ of all matters and proceedings in bankruptcy,” but it clearly' ivas at the trial before the referees, and it - was directly presented to and decided' by the Supreme' Court. , An .immunity was claimed by the appellants under this statute -from the operation of the decree of the State court on their •rights, because, that statute made the jurisdiction of the courts. of the United- States exclusive in such cases. We thus have jurisdiction, but as-the decision of the State court upon this question was clearly right, we do not care to hear further argument. The assignee in bankruptcy appeared in the State court and litigated his rights there. This he had authority to do, and the judgment in such an action is binding on him. This we have many times decided. Mays v. Fritton, 20 Wall. 414; Doe v. Childress, 21 Wall. 642, 647; Scott v. Kelly, 22 Wall. 57; Eyster v. Gaff, 91 U. S. 521; Burbank v. Bigelow, 92 U. S. 179, 182; Jerome v. McCarter, 94 U. S. 734, 737; McHenry v. La Société Francaise, 95 U. S. 58; Davis v. Friedlander, 104 U. S. 570. The question here is not whether that decree thus rendered binds these appellants, but whether the State court had jurisdiction so as to bind those who.weré parties to the suit, and those whom the parties in law- represented.

The motion to dismiss is denied, a/nd that to affvrm gremted.